Broyles, C. J.
1. On the trial of one charged with operating an automobile upon a public highway while under the influence of intoxicating liquor, it is not necessary for the State, in order to secure a conviction, “to show that the accused was drunk, but it is sufficient if the State shows, beyond a reasonable doubt, that the accused [while driving the car] was under the influence of some intoxicant as charged, to any extent whatsoever, whether drunk or not.” Chapman v. State, 40 Ga. App. 725 (2) (151 S. E. 410), and cit.
2. Under the foregoing ruling and the facts of the instant case, the verdict was authorized, and, the finding of the jury having been approved by the trial judge, this court is without authority to reverse the judgment overruling the motion for a new trial, based upon the usual general grounds only.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.